                                       Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 1 of 6




                                                                                                                                ARNOLD, MD 21012-1936
                                                                                                                                334 TERNWING DR
                                                                                                                                BRYCE O CARRASCO
                                                                                                                                000009978- DISC




                                                                                                                                                                  Atlanta, GA 30348
                                                                                                                                                                  P.O. Box 105518
CREDIT FILE : February 25, 2021
Confirmation # 1050623948
Dear BRYCE O CARRASCO:

We are pleased to let you know that the results of the dispute you recently filed with Equifax are
complete. Here are a few things to know about the process:

Were changes made to my credit report and what actions were taken?

Please see the following page(s) for more detailed information on your specific results.

If we were able to make changes to your credit report based on the information you provided, we have
done so. Otherwise, we contacted the company reporting the information to Equifax for them to
investigate your dispute.

In this situation:

    l     We request that the reporting company verify the accuracy of the information you disputed;

    l    We provide them with any relevant information and supporting documentation you provided us
        with the dispute to consider as part of the investigation; and

   l   We request that they send Equifax a response to your dispute and update their records and
systems, as necessary.

If your dispute involves a public record item, Equifax contacts a third party vendor to obtain the most
recent status of the public record.


How do I know that all of this is happening?

When the reporting company replies to us, they certify that they have followed Equifax's instructions and the law; considered all information and documentation
provided; and updated your information, as necessary.

What should I do if I do not agree with the results of the investigation?

You have a few options:

    l   You may add a statement of up to 100 words (200 words for Maine residents) to your credit report. If you provide a consumer statement that contains

(Continued On Next Page)                                                Page 1 of 6                                1050623948-APPLADM-08c901080000015a-02252021
                                   Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 2 of 6
     medical information related to services provided or medical procedures, then you expressly consent to including this information in every credit
     report we issue about you.
   l You may contact the company that reports the information to us and dispute it directly with them. If you would like written proof about your accounts
     (such as the original agreement), please contact your creditors directly.
   l You may provide us additional information or documents (such as an identity theft report or a letter from the reporting company) about your dispute
     to help us resolve it by visiting our website https://www.equifax.com/personal/disputes. You may also mail your documents to PO Box 740256,
     Atlanta GA 30374-0256 or contact us by calling a Customer Representative at 866-349-5191.
   l You may contact the Consumer Financial Protection Bureau or your State Attorney General's office about your issue or complaint against Equifax or
     the company reporting the information.




(Continued On Next Page)                                          Page 2 of 6                                  1050623948-APPLADM-08c901080000015a-02252021
                                         Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 3 of 6

What else should I know?

If there has been a change to your credit report based on your dispute, or if you add a consumer statement, you may request that Equifax send an updated
report to companies who received your credit report within the last two years for employment purposes, or within the last six months for any other purpose
(the past 12 months for residents of California, Colorado, Maryland, New York and New Jersey residents).

Also, if you are interested, you may request a description of how the reinvestigation was conducted along with the business name, address and telephone
number (if reasonably available) of the furnisher of your disputed information.

For frequently asked questions about your credit report and the dispute process, please visit Equifax at https://help.equifax.com/.

As always, we thank you for contacting Equifax and the results of your dispute are on the pages following this letter.

How should I read my dispute results?
To better assist you with understanding the results of your dispute, please review the information below:
    l   If an item states "Deleted", we have removed it from your credit report and taken steps so it does not reappear.
    l   If an item states "Verified as Reported", the reporting company has certifed it is reporting accurately.
    l   If an item states "Updated", we have updated one or more fields on the item based on information received from the reporting company.
Updated disputed account information only: The information you disputed has been updated.
Updated disputed account information. Additional account information was also updated: The information you disputed has been updated as well as
other information on this item.
Disputed information accurate. Updated account information unrelated to the dispute: The information you disputed has been verified as accurate,
however, information unrelated to your dispute has been updated.
Consumer's dispute not specific. Consumer Information verified. Account information updated: Information on your report has been updated.

The Results Of Our Reinvestigation
Credit Account Information
(For your security, the last 4 digits of account number(s) have been replaced by *) (This section includes open and closed accounts reported by credit grantors)
                               1 : 30-59 Days Past Due                           5 : 150-179 Days Past Due                          J : Voluntary Surrender
    Account History
                               2 : 60-89 Days Past Due                           6 : 180 or More Days Past Due                      K : Repossession
     Status Code
                               3 : 90-119 Days Past Due                          G : Collection Account                             L : Charge Off
     Descriptions
                               4 : 120-149 Days Past Due                         H : Foreclosure
>>> We have researched the credit account. Account # - 417094944751* The results are: This creditor has verified to OUR company that the current
status is being reported correctly. This creditor has verified to OUR company that the prior paying history is being reported correctly. Historical account
information was updated on this account. THE FOLLOWING FIELDS HAVE BEEN MODIFIED: *ACTIVITY DESIGNATOR *HISTORICAL ACCOUNT
INFORMATION. If you have additional questions about this item please contact: M & T Bank, Cbd Team, PO Box 900, Millsboro, DE 19966-0900

(Continued On Next Page)                                                     Page 3 of 6                                          1050623948-APPLADM-08c901080000015a-02252021
                                                Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 4 of 6

M & T Bank             CBD TEAM PO BOX 900 MILLSBORO DE 19966-0900
Account Number                        Date Opened         High Credit              Credit Limit           Terms Duration    Terms Frequency            Months Revd          Activity Designator                Creditor Classification
417094944751*                         07/17/2020          $ 2,418                  $ 3,500                                  Monthly                    6

Items As of Date Balance      Amount                Date of Last   Actual Payment             Scheduled Payment   Date of 1st   Date of Last Date Maj Del. Charge Off                 Deferred Pay Balloon Pay             Balloon Pay   Date
Reported         Amount       Past Due              Payment        Amount                     Amount              Delinquency   Activity     1st Rptd      Amount                     Start Date   Amount                  Date          Closed
02/25/2021 $ 1,997                                  02/2021 $ 60                              $ 53                              02/2021                                                                                                  11/2020
Status                       Type of Account                        Type of Loan                                   Whose Account                      Portfolio Indicator                         Portfolio Status
Pays As Agreed               Revolving                              Credit Card                                    Individual Account


ADDITIONAL INFORMATION:
Account Closed By Credit Grantor

Credit Card




Account History with Status Codes
                                  12/2020             11/2020             10/2020
                                  3                   2                   1
Historical Account Information
         Balance        Scheduled              Actual                   Date of    High                       Credit               Amount           Type of                                                          Activity
                        Payment                Payment                  Last       Credit                     Limit                Past             Loan                                                             Designator
                        Amount                 Amount                   Payment                                                    Due
01/21 $ 2,117           $ 60                   $ 231                    12/01/2020 $ 2,418                    $ 3,500              $0               Credit Card                                                      Closed

12/20      $ 2,383         $ 59                                                             $ 2,383           $ 3,500              $0               Credit Card                                                      Closed

11/20      $ 2,348         $ 58                                                             $ 2,348           $ 3,500              $0               Credit Card                                                      Closed

10/20      $ 2,313         $ 57                                                             $ 2,313           $ 3,500              $0               Credit Card

09/20      $ 2,288         $ 57                                                             $ 2,288           $ 3,500              $0               Credit Card

08/20      $ 2,288                                                                          $ 2,288           $ 3,500              $0               Credit Card

07/20                                                                                                                              $0

06/20                                                                                                                              $0

05/20                                                                                                                              $0

04/20                                                                                                                              $0

03/20                                                                                                                              $0


(Continued On Next Page)                                                                               Page 4 of 6                                                             1050623948-APPLADM-08c901080000015a-02252021
                                     Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 5 of 6
Historical Account Information
         Balance        Scheduled   Actual    Date of   High          Credit   Amount   Type of                       Activity
                        Payment     Payment   Last      Credit        Limit    Past     Loan                          Designator
                        Amount      Amount    Payment                          Due
02/20                                                                          $0

01/20                                                                          $0

12/19                                                                          $0

11/19                                                                          $0

10/19                                                                          $0

09/19                                                                          $0

08/19                                                                          $0

07/19                                                                          $0

06/19                                                                          $0

05/19                                                                          $0

04/19                                                                          $0

03/19                                                                          $0

02/19                                                                          $0




(Continued On Next Page)                                         Page 5 of 6                      1050623948-APPLADM-08c901080000015a-02252021
                                    Case 1:21-cv-00532-SAG Document 29-1 Filed 04/06/21 Page 6 of 6

Notice to Consumers
You may request a description of the procedure used to determine the accuracy and completeness of the information, including the business name and
address of the furnisher of information contacted, and if reasonably available the telephone number.

If the reinvestigation does not resolve your dispute, you have the right to add a statement to your credit file disputing the accuracy or completeness of the
information; the statement should be brief and may be limited to not more than one hundred words (two hundred words for Maine residents) explaining the
nature of your dispute.

If the reinvestigation results in the deletion of disputed information, or you submit a statement in accordance with the preceding paragraph, you have the
right to request that we send your revised credit file to any company specifically designated by you that received your credit report in the past six months
(twelve months for California, Colorado, Maryland, New Jersey and New York residents) for any purpose or in the past two years for employment purposes.




(End of Report)                                                      Page 6 of 6                                   1050623948-APPLADM-08c901080000015a-02252021
